Citation Nr: 1643818	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an intestinal disease, claimed as Crohn's disease.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for neck pain.

5.  Entitlement to service connection for arthritis of both hands.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

This matter was previously before the Board in November 2015, at which time it was remanded for further development.  As will be discussed in greater detail below, additional development is required on several issues.  

The Veteran waived RO jurisdiction over evidence submitted in August 2016 which relates, in part, to her sleep apnea and headaches.  The following decision will include consideration of such evidence. 

The issues of service connection for arthritis of the hands and a cervical spine/neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Any current sleep apnea is not of service origin.  

2.  The Veteran has not been shown to have an intestinal disease, to include Crohn's Disease, of service origin.  

3.  The Veteran's current migraine headaches were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection an intestinal disease, to include Crohn's disease, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the RO issued notice letters, dated in February 2008 and August 2008, to the Veteran.  The letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letter from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains all available service, private and VA treatment records.  Moreover, in conjunction with the November 2015 Board remand, records were obtained from the Social Security Administration.  All available records have been obtained and neither the Veteran nor her representative have indicated that any records remain outstanding.  

As it relates to the issue of service connection for sleep apnea, the Veteran was afforded a VA examination in April 2016, with an opinion as to the possible relationship between sleep apnea and service being expressed at that time.  The Board finds that the VA examination and medical opinion of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

As to the issue of service connection for Crohn's disease, the Veteran was afforded a VA examination in April 2016, with the examiner indicating at that time that the Veteran did not have Crohn's disease.  The Board also finds that this VA examination and medical opinion were adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  

As to the issue of service connection for migraine headaches, the Veteran was afforded a VA examination in April 2016, with the examiner rendering an opinion as to the etiology of the Veteran's migraines and their relationship to service.  The Board also finds that this VA examination and medical opinion were adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Obstructive Sleep Apnea

Chronic obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

A review of the Veteran's service treatment records reveals no complaints or findings of any sleep problems or sleep disorders.  At the time of the Veteran's February 1977 service separation examination, there were no reports or findings of sleep problems.  The Veteran reported that she was in good health at that time.  

Treatment records associated with the claims file reveal that in a March 2002 VA outpatient treatment record it was noted that the Veteran reported sleeping seven hours a night.  In September 2007, the Veteran underwent a sleep study which revealed moderate sleep apnea syndrome and moderate snoring.  In an October 2007 VA pulmonary clinic note, the Veteran was noted to have given a history of falling asleep during the day, slashing around in bed, snoring heavily and having been witnessed by her husband as having apnea with stopped breathing.  She reportedly had the symptoms for over 20 years.  The diagnosis was moderate sleep apnea syndrome.  A similar history was noted in a January 2008 VA pulmonary clinic note.

In conjunction with her claim, the Veteran was afforded a VA examination in April 2016.  At that time, the Veteran was diagnosed as having obstructive sleep apnea, with an onset date of 2007.  The examiner noted that the Veteran reported that the above condition began on September 27, 1974, when she noted having a choking  sensation and gasping for air while she was asleep.  The Veteran reported having been diagnosed with sleep apnea in 2007. 

The examiner indicated that the Veteran's sleep apnea was less likely than not incurred or caused by an inservice injury, event, or illness.  The examiner noted that as there were no documented visits during the military service of any respiratory problems that could be linked to sleep apnea, it was less likely than not that sleep apnea was caused by an inservice illness.  

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran's current sleep apnea had its onset in service.  Service treatment records do not reveal any findings or diagnoses of sleep problems during service, with the Veteran reporting that she was in good health at the time of her February 1977 service separation examination.  As such, the evidence does not demonstrate that sleep apnea was present at the time of separation from active service.  Furthermore, as noted above, the Veteran post-service treatment records confirm that she was not diagnosed with sleep apnea until 2007, more than 29 years following her separation from service, with the Veteran reporting a 20 year history of sleep problems at that time, which would place the onset no earlier than the 1980s.  

As to the Veteran's reports that she has had sleep apnea ever since her period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having sleep problems during service or at the time of her separation from service.  Furthermore, the Veteran did not file an application for compensation for sleep problems until 2007, with a diagnosis of sleep apnea not being rendered until 2007.  The above evidence is more probative than are her assertions, voiced well beyond her period of service, that any claimed sleep apnea is related to her period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of sleep problems since service are not credible.

As to the Veteran's beliefs that her current sleep apnea is related to her period of service, the question of causation of such sleep apnea extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of her sleep apnea. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating her current sleep apnea to her period of service.  She has not provided either medical evidence or an opinion to support this proposition.  The April 2016 VA examiner specifically indicated that it was less likely than not that the Veteran's sleep apnea  was related to her period of service and provided rationale to support his opinion following a thorough examination of the Veteran and a complete review of the record. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Intestinal Disease, to Include Crohn's Disease

Crohn's disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran maintains that she currently has an intestinal disease, to include Crohn's Disease, which had its onset in service or is otherwise related to service.   

A review of the Veteran's service treatment records reveals that a July 1974 triage note demonstrates that the Veteran complained of intermittent abdominal pain for three or four months, with no nausea, vomiting, or diarrhea, and no abdominal trauma.  The duration was more than a week.  A late July 1974 note reflects that the Veteran complained of stomach pain for three months.  A July 1974 physician's note, dated the same day, reflects that the Veteran complained of occasional abdominal pain, with no definite relationship to medication but that occurred sometimes after eating.  An abdominal examination was negative.  The diagnostic impression was dyspepsia.  In January 1975, the Veteran was seen with symptoms of chills and fever, dehydration, headache, nausea, and diarrhea for one day.  The diagnostic impression was viral gastroenteritis.  At the time of the Veteran's February 1976 periodic and February 1977 service separation examination, normal findings were reported for the abdomen and viscera, with no notations of gastrointestinal problems.  A routine gynecological examination in March 1977 showed an impression of a fibroid uterus.

Private medical records dated in January 1999 reflect that while the Veteran was undergoing a hysterectomy, doctors noted inflammatory bowel disease in the small bowel and cecum consistent with regional enteritis (Crohn's disease).  Private medical records from V.W.M., MD, indicate that during this procedure, he performed an operative resection of the cecum and portion of terminal ileum with functional end-to-end anastomosis of distal ileum.  In April 2000, Dr. M. performed a colonoscopy, noted her prior history of inflammatory bowel disease, and found no active disease at present.  There were a few scattered diverticula in the sigmoid colon.  She thereafter underwent several follow-up colonoscopies in subsequent years.  In June 2001, there was diverticulosis noted in the sigmoid colon, and a history of inflammatory bowel disease, status post distal ileal resection, with no active disease in the terminal ileum.

Private medical records from V.W.M., MD dated from January 1999 to 2004 demonstrate follow-up treatment for history of colitis, status post ileo-resection.  In June 2002, the Veteran had no abdominal problems.  An August 2002 colonoscopy showed no activity of colitis, with the Veteran being noted to be asymptomatic.  An October 2004 colonoscopy report showed sigmoid diverticulosis and history of colitis.  A November 2004 follow-up colonoscopy note reported no active colitis, with a few scattered diverticuli.

In conjunction with the November 2015 remand, the Veteran was afforded a VA examination in April 2016.  At the time of the examination, the Veteran reported that the date of onset of her Crohn's Disease symptoms was July 1974.  She indicated that the above condition began with diarrhea, abdominal pain, cramping, and blood in the stool.  She noted that she was seen by a physician, but no diagnosis was made until after the military.  The Veteran stated that the condition had gotten worse.  Following physical examination of the Veteran, the examiner indicated that for the claimed condition of Crohn's disease, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  He indicated that he could not find any records that indicated a diagnosis of Crohn's disease.  

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran's has a current diagnosis of Crohn's Disease which had its onset in service.  Although service treatment records demonstrate that the Veteran was seen with several gastrointestinal complaints inservice, those symptoms resolved, as evidenced by normal findings for the abdomen and viscera on November 1976 and February 1977 examinations, with the Veteran reporting being in good health at the time of her February 1977 service separation examination.  As such, the evidence does not demonstrate that gastrointestinal difficulties were present at the time of separation from active service.  Furthermore, as noted above, the Veteran post-service treatment records confirm that she was not diagnosed with Crohn's Disease until 1999, more than 21 years following her separation from service.

As to the Veteran's reports that she has had an intestinal disease, to include Crohn's Disease, ever since her period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having gastrointestinal problems at the time of her separation from service, indicating that she was in good health.  Furthermore, the Veteran did not file an application for compensation for gastrointestinal problems until 2007, with a diagnosis of Crohn's disease not being rendered until 1999.  The above evidence is more probative than are her assertions, voiced well beyond her period of service, that any claimed intestinal disease, to include Crohn's Disease, is related to her period of service.  See Curry supra; See also Maxson v. Gober, supra.  For these reasons, the Board concludes that the assertions of intestinal disease, to include Crohn's Disease, since service are not credible.

As to the Veteran's beliefs that she currently has an intestinal disease, namely Crohn's Disease, related to her period of service, the question of causation of such disease extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of and current gastrointestinal disease, to include Crohn's Disease.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating and current intestinal disease, to include Crohn's disease, to her period of service.  She has not provided either medical evidence or an opinion to support this proposition.  The April 2016 VA examiner specifically indicated that it was less likely than not that she had an intestinal disease, to include Crohn's disease, related to her period of service, and provided rationale to support his opinion following a thorough examination of the Veteran and a complete review of the record. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an intestinal disease, to include Crohn's disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Headaches

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic diseases.  

The Veteran maintains that she currently has migraine headaches which had their onset in service.  

The Veteran's service treatment records reflect that in January 1975 she was seen for complaints of a runny, stuffy nose for two days, malaise, and headaches.  The diagnosis was upper respiratory infection.  

In January 1975, the Veteran was seen for complaints of neck pain and headache. She reported a sudden tightness on both sides of the neck four days earlier, with no specific history of trauma.  She noted some relief with local heat application.  There was no fever or systemic symptoms.  

In July 1975, the Veteran was seen with complaints of a frontal headache for two days and a sore throat for 4 days.  She also complained of ear congestion, stuffy nose, and cough.  The diagnostic impression was upper respiratory infection with pharyngitis.

At the time of a November 1976 periodic medical examination and a February 1977 service separation medical examination, normal neurologic findings were reported, with the Veteran indicating that she was in good health.  

In an August 2008 statement, the Veteran claimed service connection for migraines.  She stated that she had been treated for headaches during service in January 1975.  She reported having severe headaches with nausea that kept her in bed for 2 to 3 hours.

At the time of a February 2011 VA neurology visit, the Veteran complained of headaches.  She had a good history for migraine headaches, with some of her symptoms possibly being due to inadequately treated sleep apnea. 

At the time of a December 2011 VA neurology visit, the Veteran reported headaches and neck pain.  She said the neck pain had been present since 1977, and that the headaches were associated with nausea and dizziness and caused her to have to lie in a dark quiet room.  She stated that they had been present since at least the 1970s, but worse for the past 10 years.  Her husband indicated that she was forgetful to the point where she could not drive because she might get lost, and that he had taken over the family finances.  She reported memory problems, worse during migraines.  The assessment was progressive cognitive changes, numbness/pain in her hand, and longstanding headaches.

In an October 2012 VA neurology note, it was indicated that the Veteran took gabapentin for neck pain and migraine headaches. 

At the time of a July 2015 VA primary care visit, a diagnostic impression of chronic daily headaches, migrainous type, twice weekly, was rendered.  

In conjunction with the November 2015 Board remand, the Veteran was afforded a VA examination in April 2016.  A diagnosis of migraine, including migraine variants, was rendered at that time.  The examiner noted that the Veteran reported that the condition began in January 1975.  The Veteran stated that the headaches began while she was in military service, she became fatigued and started having headaches.  She also reported that her job was stressful.  The Veteran noted being diagnosed with migraine headaches on January 29, 1975.  She stated that she was diagnosed at Fort Dix, New Jersey.  Current symptoms included frontal headache, feels like pins and went around the head.

The examiner indicated that the claimed condition was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  The examiner stated that there were no records found of any sick visits for migraine headache.  He observed that there was only one visit for headache and neck pain in January 1975, which did not have the features of the migraine headache.

The Board finds that the weight of the evidence, both lay and medical, does not demonstrate that the Veteran's current migraine headache disorder had its onset in service.  Service treatment records reveal that the Veteran was seen with complaints of headaches on several occasions during service.  Two of the complaints were in conjunction with respiratory infections, which resolved.  The third complaint, in January 1975, was in conjunction with neck pain.  There was no diagnosis of a headache disorder at that time.  Moreover, normal neurological findings were reported at the time of the Veteran's November 1976 periodic examination and February 1977 service separation examination, with the Veteran indicating that she was in good health at that time.  As such, the evidence does not demonstrate that migraine headaches were present at the time of separation from active service.  Furthermore, as noted above, the Veteran's post-service treatment records do not reveal any complaints or findings of headaches in the year immediately following service, with treatment and/or complaints of headaches not being noted until the 2000's, decades after service.  

As to the Veteran's reports that she has had headaches ever since her period of service, the Board finds that the contemporaneous evidence shows that the Veteran was seen with headaches associated with other symptomatology in service, which resolved, and that the Veteran did not report having headaches or headache-like symptoms at the time of her separation from service.  Furthermore, the Veteran did not file an application for compensation for headaches until 2007, with treatment for headaches not being shown until the 2000's.  While the recent treating physicians have reported a history of headaches dating back to the 1970's, this is based upon a history provided by the Veteran in records prepared following her application for compensation.  The above contemporaneous evidence, is more probative than are her assertions, voiced well beyond her period of service, that any claimed headaches are related to her period of service.  For these reasons, the Board concludes that the assertions of headaches since service are not credible.

As to the Veteran's beliefs that her current migraine headaches are related to her period of service, the question of causation of such migraine headaches extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of her migraine headaches. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating her current migraine headaches to her period of service.  She has not provided either medical evidence or an opinion to support this proposition.  The April 2016 VA examiner specifically indicated that it was less likely than not that the Veteran's migraine headaches were related to her period of service and provided rationale to support his opinion following a thorough examination of the Veteran and a complete review of the record. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for migraine headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for sleep apnea is denied.  

Service connection for an intestinal disease, claimed as Crohn's Disease, is denied.  

Service connection for headaches is denied.  



REMAND

As it relates to the claim of service connection for a neck disorder, while the Veteran was afforded an VA examination in conjunction with the November 2015 Board remand, the examiner at that time indicated that the Veteran did not have pathology on examination to indicate a neck condition.  However, treatment records associated with the claims file reveal that the Veteran was found to have mild multilevel degenerative changes in her cervical spine on a December 2010 VA MRI.  Moreover, it does not appear that the April 2016 VA examiner took x-rays of the Veteran's cervical spine on examination.  Given that the Veteran was found to have degenerative changes of her cervical spine on the December 2010 VA MRI, which is during the course of the appeal, the Veteran should be afforded an additional VA examination, to include x-ray studies of the cervical spine, with the examiner rendering an opinion as to the etiology of any current cervical spine disorder which is found, and it relationship, if any to the Veteran's period of service, while addressing the findings made at the time of the December 2010 VA MRI.  

As to the claim of service connection for degenerative joint disease of the hands, the Board notes that as a result of the November 2015 remand, numerous treatment records from the Social Security Administration were added to the record.  Among those records added were the results of a November 2010 Disability Examination which resulted in an assessment of multiple arthralgias with diminished hand strength.  The newly added evidence, when combined with the previous statements of the Veteran as to the work she performed in service and her reports of continuous problems since service, demonstrates a possible link between her current hand problems and service.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current bilateral hand disorder and it relationship, if any, to her period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from all identified VA treatment facilities from April 2016 to the present.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disorder.  All indicated tests and studies, including x-rays, should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to identify each cervical spine disorder which is present.  For each cervical spine disorder which is present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is related to the Veteran's period of service.  When rendering this opinion, the examiner is to reference the finding of multilevel degenerative joint disease of the cervical spine at the time of a December 2010 VA MRI.  

Complete detailed rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any current bilateral hand disorder, to include arthritis of the hands.  All indicated tests and studies, including x-rays, should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to identify each bilateral hand disorder which is present, to include specifically indicating whether arthritis of the hands is present.  For each hand disorder which is present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is related to the Veteran's period of service.  

Complete detailed rationale is requested for each opinion that is rendered.  

4.  The RO must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


